Name: Commission Implementing Decision (EU) 2016/1030 of 23 June 2016 amending Annex I to Decision 2004/211/EC as regards the entry for Lebanon in the list of third countries and parts of territory thereof from which Member States authorise imports of live equidae and semen, ova and embryos of the equine species (notified under document C(2016) 3778) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: Asia and Oceania;  agricultural activity;  trade policy;  means of agricultural production;  agricultural policy;  trade;  tariff policy
 Date Published: 2016-06-25

 25.6.2016 EN Official Journal of the European Union L 168/17 COMMISSION IMPLEMENTING DECISION (EU) 2016/1030 of 23 June 2016 amending Annex I to Decision 2004/211/EC as regards the entry for Lebanon in the list of third countries and parts of territory thereof from which Member States authorise imports of live equidae and semen, ova and embryos of the equine species (notified under document C(2016) 3778) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (1), and in particular Article 17(3)(a) thereof, Having regard to Council Directive 2009/156/EC of 30 November 2009 on animal health conditions governing the movement and importation from third countries of equidae (2), and in particular Article 12(1) and (4), and the introductory phrase and points (a) and (b) of Article 19 thereof, Whereas: (1) Directive 2009/156/EC lays down animal health conditions for the importation into the Union of live equidae. It provides, amongst others, that imports of equidae into the Union are only authorised from third countries which have been free from glanders for a period of six months. (2) Commission Decision 2004/211/EC (3) establishes a list of third countries, or parts thereof where regionalisation applies, from which Member States are to authorise, amongst others, the temporary admission, the re-entry after temporary export and the import of registered horses. (3) Following the detection of glanders in Lebanon in 2011 the Commission, by adopting Commission Implementing Decision 2011/512/EU (4), suspended amongst others the importation of registered horses from Lebanon. In May 2016, Lebanon has submitted information demonstrating that the disease was successfully eradicated and that since the last case was confirmed on 23 August 2011 ongoing surveillance in the entire equine population has not revealed new cases. (4) Because more than six months have elapsed after the last case of glanders in Lebanon, it is appropriate to authorise the temporary admission, re-entry after temporary export and imports of registered horses from that country. Therefore, the entry for Lebanon in Annex I to Decision 2004/211/EC should be amended accordingly. (5) Decision 2004/211/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 In Annex I to Decision 2004/211/EC, the entry for Lebanon is replaced by the following: LB Lebanon LB-0 Whole country E X X X       Article 2 This Decision is addressed to the Member States. Done at Brussels, 23 June 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 268, 14.9.1992, p. 54. (2) OJ L 192, 23.7.2010, p. 1. (3) Commission Decision 2004/211/EC of 6 January 2004 establishing the list of third countries and parts of territory thereof from which Member States authorise imports of live equidae and semen, ova and embryos of the equine species, and amending Decisions 93/195/EEC and 94/63/EC (OJ L 73, 11.3.2004, p. 1). (4) Commission Implementing Decision 2011/512/EU of 18 August 2011 amending Annex I to Decision 2004/211/EC as regards the entries for Bahrain and Lebanon in the list of third countries and parts thereof from which the introduction into the Union of live equidae and semen, ova and embryos of the equine species are authorised (OJ L 214, 19.8.2011, p. 22).